IN THE SUPREME COURT OF
                CALIFORNIA

             COUNTY OF SAN DIEGO et al.,
                Plaintiffs and Appellants,
                             v.
           COMMISSION ON STATE MANDATES,
              Defendants and Respondents.

                            S239907

            Fourth Appellate District, Division One
                          D068657

               San Diego County Superior Court
               37-2014-00005050-CU-WM-CTL



                      November 19, 2018

Justice Cuéllar filed the opinion of the court, in which Chief
Justice Cantil-Sakauye and Justices Chin, Corrigan, Liu,
Kruger, and Meehan concurred.
   COUNTY OF SAN DIEGO v. COMMISSION ON STATE
                   MANDATES
                            S239907


              Opinion of the Court by Cuéllar, J.


      When convicted sex offenders have a diagnosed mental
disorder making it likely they would engage in sexually violent
behavior if released, they are subject to civil commitment
proceedings under the Sexually Violent Predators Act (SVPA;
Welf. & Inst. Code, § 6600 et seq.). County governments are
responsible for filing the commitment petition, providing
counsel and experts for all hearings on the petition, and housing
the individual potentially subject to commitment while the
petition is adjudicated. Carrying out these tasks takes more
than diligence and organization from counties –– it takes
money. What we must decide in this case is who pays for the
duties the SVPA imposes on county governments.
      For the first 15 years of the SVPA’s existence, it was the
State of California that –– according to the Commission on State
Mandates (Commission) –– had to foot the bill. But in early
2013, the Department of Finance (Department) asked the
Commission to reconsider its earlier decision and declare that
the SVPA was no longer a state-mandated program. The
Department argued that the state’s financial responsibility
ceased on November 7, 2006, when the voters enacted The
Sexual Predator Punishment and Control Act: Jessica’s Law
(Proposition 83), which “substantively amended and reenacted
various sections of the Welfare and Institutions Code that had
served as the basis for the Commission’s Statement of Decision.”

                               1
    COUNTY OF SAN DIEGO v. COMMISSION ON STATE MANDATES
                  Opinion of the Court by Cuéllar, J.


(See Gov. Code, § 17556, subd. (f) [duties that are “expressly
included in” or “necessary to implement” a ballot measure do not
constitute “costs mandated by the state”].) The Commission
approved the Department’s request for redetermination in part
and identified six county duties (and part of a seventh) that,
effective July 1, 2011,1 no longer constituted reimbursable state
mandates. (Cal. Com. on State Mandates, Statement of
Decision No. 12-MR-01 (Dec. 6, 2013), pp. 54-55
 [as of November
15, 2018]; all Internet citations in this opinion are archived by
year,      docket     number,       and      case    name      at
.)
      Soon thereafter, the counties of San Diego, Los Angeles,
Orange, Sacramento, and San Bernardino (collectively, the
Counties) filed a petition for writ of administrative mandate and
a complaint for declaratory relief against the Commission, the
State of California, the Department, and John Chiang in his
then-official capacity as State Controller (collectively, the State
respondents). The San Diego County Superior Court denied the
petition and dismissed the complaint. The Court of Appeal
reversed, finding that Proposition 83 did not alter in any way
the state’s obligation to reimburse the Counties for the costs of
implementing the SVPA. (County of San Diego v. Commission
on State Mandates (2016) 7 Cal.App.5th 12, 18 (County of San
Diego).). We agree that the Commission erred when it treated
Proposition 83 as a basis for terminating the state’s obligation
to reimburse the Counties simply because certain provisions of


1
       Under Government Code section 17557, subdivision (e), a
test claim submitted on or before June 30 following a fiscal year
establishes “eligibility for reimbursement for that fiscal year.”


                                  2
  COUNTY OF SAN DIEGO v. COMMISSION ON STATE MANDATES
                  Opinion of the Court by Cuéllar, J.


the SVPA had been restated without substantive change in
Proposition 83. But we also remand the matter to the
Commission so it can determine, in the first instance, whether
and how the initiative’s expanded definition of an SVP may
affect the state’s obligation to reimburse the Counties for
implementing the amended statute.
                                  I.
                                  A.
       The state has conditional authority to enlist a local
government in carrying out a new program or providing a higher
level of service for an existing program. Only when the state
“reimburse[s] that local government for the costs of the program
or increased level of service” may the state impose such a
mandate on its local governments. (Cal. Const., art. XIII B, § 6,
subd. (a).) No reimbursement is required, though, where “[t]he
statute or executive order imposes a requirement that is
mandated by a federal law or regulation and results in costs
mandated by the federal government” (Gov. Code, § 17556, subd.
(c)) or where “[t]he statute or executive order imposes duties
that are necessary to implement, or are expressly included in, a
ballot measure approved by the voters in a statewide or local
election” (id., subd. (f)).
      Predictably, local governments often disagree with the
state about who is responsible for funding new programs. For
the first five years after article XIII B was adopted, such
unresolved disputes ended up in court. This arrangement led to
unnecessary litigation, burdened the judiciary, delayed
reimbursement, and injected uncertainty into budget planning
at both the state and local levels. (See Kinlaw v. State of
California (1991) 54 Cal. 3d 326, 331; Gov. Code, § 17500.)


                                  3
   COUNTY OF SAN DIEGO v. COMMISSION ON STATE MANDATES
                  Opinion of the Court by Cuéllar, J.


Eventually, the Legislature created the Commission to
streamline resolution of these disputes (Gov. Code, §§ 17525,
17551), and adopted procedures for submission and adjudication
of reimbursement claims (§ 17500 et seq.). So when the
Legislature now enacts a statute imposing obligations on a local
agency without providing adequate funding to allow the locality
to discharge those obligations, the local entity may file a “test
claim” with the Commission. (§ 17521; see Lucia Mar Unified
School Dist. v. Honig (1988) 44 Cal. 3d 830, 833.) The
Commission then decides, after a hearing, whether the statute
that is the subject of the test claim under review (i.e., the test
claim statute) mandates a new program or an increased level of
service and, if so, the amount to be reimbursed. (§§ 17551,
17557.) Either the local agency or the state may challenge the
Commission’s decision in court by filing a petition for writ of
administrative mandate. (§ 17559, subd. (b).)
        In 2010, the Legislature enabled either party to request
reconsideration of a prior Commission decision. Using formal
procedures prescribed by statute, an affected state or local
agency may ask that the Commission “adopt a new test claim
decision to supersede a previously adopted test claim decision
. . . upon a showing that the state’s liability for that test claim
decision . . . has been modified based on a subsequent change in
law.” (Gov. Code, § 17570, subd. (b).) Section 17570, subdivision
(a)(2) defines a “ ‘[s]ubsequent change in law’ ” as a “change in
law that requires a finding that an incurred cost is a cost
mandated by the state, as defined by Section 17514, or is not a
cost mandated by the state pursuant to Section 17556.” Under
the Commission’s regulations implementing these provisions,
the request for a new test claim decision proceeds in two steps.
At the first hearing, the Commission decides whether the


                                  4
   COUNTY OF SAN DIEGO v. COMMISSION ON STATE MANDATES
                  Opinion of the Court by Cuéllar, J.


requesting agency “has made an adequate showing” of “a
subsequent change in law . . . material to the prior test claim
decision.” (Cal. Code Regs., tit. 2, § 1190.5, subd. (a)(1).) A
showing is “adequate” if the Commission finds the requesting
agency “has a substantial possibility of prevailing at the second
hearing.” (Ibid.) At the second hearing, the Commission decides
“whether the state’s liability . . . has been modified based on the
subsequent change in law alleged by the requester, thus
requiring adoption of a new test claim decision to supersede the
previously adopted test claim decision.” (Id., subd. (b)(1).) If so,
the Commission “shall adopt a new decision that reflects the
modified liability of the state.” (Ibid.)
                                  B.
       The SVPA was enacted by the Legislature in 1995 to
enable the involuntary civil commitment of certain persons. The
individuals subject to civil commitment under the SVPA are
those who, following completion of their prison terms, have a
diagnosed mental disorder that makes them likely to engage in
sexually violent behavior. (Welf. & Inst. Code, § 6600, subd.
(a)(1); see People v. Roberge (2003) 29 Cal. 4th 979, 984.)
Subsequently, the County of Los Angeles filed a test claim
seeking reimbursement from the state for the costs of complying
with the duties imposed by the SVPA. On June 25, 1998, the
Commission adopted a statement of decision approving
reimbursement for the following eight specific local government
duties (Cal. Com. on State Mandates, Statement of Decision No.
CSM-4509 (June 25, 1998) p. 12  [as of November 15, 2018]):
     1. Designation by the County Board of Supervisors of the
appropriate district attorney or county counsel who will be


                                  5
   COUNTY OF SAN DIEGO v. COMMISSION ON STATE MANDATES
                  Opinion of the Court by Cuéllar, J.


responsible for the SVP civil commitment proceedings (Welf. &
Inst. Code, § 6601, subd. (i));
      2. Initial review of reports and records by the county’s
designated counsel to determine whether the county concurs
with the state’s recommendation (Welf. & Inst. Code, § 6601,
subd. (i));
      3. Preparation and filing of the petition for commitment
by the county’s designated counsel (Welf. & Inst. Code, § 6601,
subd. (i));
     4. Preparation and attendance by the county’s designated
counsel and indigent defense counsel at the probable cause
hearing (Welf. & Inst. Code, § 6602);
     5. Preparation and attendance by the county’s designated
counsel and indigent defense counsel at trial (Welf. & Inst. Code,
§§ 6603, 6604);
       6. Preparation and attendance by the county’s designated
counsel and indigent defense counsel at subsequent hearings
regarding the condition of the SVP (Welf. & Inst. Code, §§ 6605,
former subds. (b)-(d), 6608, subds. (a) & (b), former subdivisions
(c) & (d));
      7. Retention of necessary experts, investigators, and
professionals for preparation for trial and subsequent hearings
regarding the condition of the SVP (Welf. & Inst. Code, §§ 6603,
6605, former subd. (d)); and
      8. Transportation and housing for each potential SVP at
a secured facility while the individual awaits trial on the SVP
determination. (Welf. & Inst. Code, § 6602.)
    The Department then began reimbursing counties in a
manner consistent with the Commission’s decision. For fiscal


                                  6
   COUNTY OF SAN DIEGO v. COMMISSION ON STATE MANDATES
                  Opinion of the Court by Cuéllar, J.


year 2012-2013, the state reimbursed counties approximately
$20.75 million to cover the cost of implementing the SVP
mandate. The Department estimated the mandate costs for
fiscal year 2013-2014 to be approximately $21.79 million.
      In January 2013, though, the Department sought to
terminate these payments by requesting that the Commission
adopt a new test claim under Government Code section 17570.
In the Department’s view, the state mandate ended when the
voters enacted Proposition 83 at the November 7, 2006, General
Election. The Department argued that each of the state-
mandated duties was now either “expressly included in” or
“necessary to implement” Proposition 83, “a ballot measure
approved by the voters in a statewide . . . election.” (Gov. Code,
§ 17556, subd. (f).)
      It is true that Proposition 83 included several of the
statutory mandates on which the Commission’s 1998 ruling
relied. But as the parties concede, these provisions were
reprinted in Proposition 83 solely because the California
Constitution requires that “[a] section of a statute may not be
amended unless the section is re-enacted as amended.” (Cal.
Const., art. IV, § 9.) Both parties admit Proposition 83 made no
changes to many of the provisions the Commission had
identified as imposing state-mandated duties on local
governments and revised the remainder only in nonsubstantive
ways.     Nonetheless, on July 26, 2013, the Commission
determined that the Department had made a sufficient showing
of a “ ‘subsequent change in law’ ” within the meaning of
Government Code section 17570, subdivision (a)(2) to raise a
substantial possibility of prevailing at the second hearing. (Cal.
Com. on State Mandates, Statement of Decision No. 12-MR-01
(July 26, 2013), p. 13    COUNTY OF SAN DIEGO v. COMMISSION ON STATE MANDATES
                  Opinion of the Court by Cuéllar, J.


doc55.pdf> [as of November 15, 2018]; see Cal. Code Regs., tit.
2, § 1190.5, subd. (a)(1).) The Commission deemed it “irrelevant
. . . whether Proposition 83 made any substantive changes to the
SVP code sections” and instead found it sufficient that the
“ballot measure expressly includes some of the same activities
as the test claim statutes that were found to impose a
reimbursable mandate” in the Commission’s 1998 ruling. (Cal.
Com. on State Mandates, Statement of Decision No. 12-MR-01
(July 26, 2013), supra, at p. 18, italics added.)
       Following the second hearing, the Commission
determined that Proposition 83 had transformed six of the eight
listed local government duties (and part of a seventh) from
reimbursable state-mandated activities into nonreimbursable
voter-mandated activities. Once again, the Commission deemed
it “irrelevant . . . whether Proposition 83 made any substantive
changes at all to the SVP code sections.” (Cal. Com. on State
Mandates, Statement of Decision No. 12-MR-01 (Dec. 6, 2013),
supra, at p. 39.) What proved pivotal for the Commission
instead was “that Proposition 83 amended and reenacted
wholesale most of the code sections that gave rise to the
mandated activities found in the [original] test claim.” (Ibid.)
      Accordingly, local government duties 1, 2, 3, 6, and part of
7, which were “expressly included” in the ballot measure, were
no longer reimbursable. (Cal. Com. on State Mandates,
Statement of Decision No. 12-MR-01 (Dec. 6, 2013), supra, at pp.
23-25.)    The Commission further reasoned that local
government duty 5 (the preparation and attendance at trial by
the county’s designated counsel and appointed counsel for
indigents), the remainder of local government duty 7 (the
retention of necessary experts for trial), and part of local
government duty 8 (transportation and housing of SVP while

                                  8
    COUNTY OF SAN DIEGO v. COMMISSION ON STATE MANDATES
                  Opinion of the Court by Cuéllar, J.


awaiting trial) were “required in order to satisfy due process.”
(Id. at p. 34; see id. at pp. 36-37.) Because these activities were
“necessary to implement” the ballot measure, they likewise were
no longer reimbursable. (Id. at pp. 36-37.) Only local
government duty 4 (preparation and attendance by counsel at a
probable cause hearing) and the remainder of local government
duty 8 (transportation to and from a state-mandated probable
cause hearing) were deemed by the Commission to be
reimbursable costs: the statutory provisions underlying these
activities were neither reenacted in the ballot measure nor
required by due process. (Id. at pp. 33, 37, 54-55.) In declaring
that local government duties 1, 2, 3, 5, 6, 7, and part of 8 were
no longer state mandates, the Commission did not rely on — let
alone discuss — the theory that these duties might be
nonreimbursable because they are necessary to implement
Proposition 83’s expanded definition of an SVP.2
     The Counties responded by filing a petition for a writ of
administrative mandate and a complaint for declaratory relief.
The writ petition sought an order setting aside the
Commission’s statements of decision issued on July 26, 2013,

2
      Proposition 83 expanded the definition of “sexually violent
predator” to include those who have a diagnosed mental disorder
rendering them likely to engage in sexually violent behavior and
have been convicted of a sexually violent offense “against one or
more victims.” (Welf. & Inst. Code, § 6600, subd. (a)(1), italics
added.) Prior to Proposition 83, an SVP included only those who
had been convicted of a qualifying offense “against two or more
victims.” (Welf. & Inst. Code, § 6600, former subd. (a)(1), italics
added; Stats. 2006, ch. 337, § 53, p. 2661.) Prior law also
permitted only one prior juvenile adjudication of a sexually
violent offense to be used as a qualifying conviction (§ 6600,
former subd. (g); Stats. 2006, ch. 337, § 53, p. 2661), but
Proposition 83 removed that limitation. (§ 6600, subd. (g).)


                                  9
  COUNTY OF SAN DIEGO v. COMMISSION ON STATE MANDATES
                  Opinion of the Court by Cuéllar, J.


and December 6, 2013. The complaint asked for a declaration
that Government Code sections 17556, subdivision (f) and 17570
are unconstitutional and that the costs incurred by localities in
carrying out the SVPA continue to be reimbursable. The trial
court denied relief. The court reasoned that Proposition 83
broadened the definition of an SVP and thus “was more than a
mere restatement” of existing law. Even if Proposition 83 were
construed as a “simple reenactment,” though, “the effect of
voter-approval cannot be ignored as transforming certain
requirements of the Act into voter-approved mandates.” The
court also rejected the Counties’ challenges to the
constitutionality of the two statutes.
      The Court of Appeal reversed and remanded the matter to
the Commission for reconsideration. It found that the statutory
duties identified in the Commission’s 2013 test claim ruling
were neither necessary to implement nor expressly included in
Proposition 83 “[b]ecause the duties imposed by the statutes at
issue were not affected by Proposition 83.” (County of San Diego,
supra, 7 Cal.App.5th at p. 34.) The court declined to accord any
significance to the ballot measure’s expanded definition of an
SVP (see fn. 2, ante) because the Commission’s 1998 decision
had previously concluded that the definition set forth in Welfare
and Institutions Code section 6600 “was not a basis for any of
the duties for which the Counties sought reimbursement.”
(County of San Diego, at p. 36.)
      We granted the State respondents’ petition for review to
consider whether Proposition 83, by amending and reenacting
provisions of the SVPA, constituted a “subsequent change in
law” sufficient to modify the Commission’s prior decision, which
directed the State of California to reimburse local governments



                                  10
   COUNTY OF SAN DIEGO v. COMMISSION ON STATE MANDATES
                  Opinion of the Court by Cuéllar, J.


for the costs of implementing the SVPA. (Gov. Code, § 17570,
subd. (b).)
                                  II.
      To resolve the question before us, we must consider four
distinct legal principles. First, the state must reimburse local
governments for the costs of discharging mandates imposed by
the Legislature. (Cal. Const., art. XIII B, § 6, subd. (a).) Second,
this reimbursement requirement does not apply to those
activities that are necessary to implement, or are expressly
included in, a ballot measure approved by the voters. (Gov.
Code, § 17556, subd. (f).) Third, a statute must be reenacted in
full as amended if any part of it is amended. (Cal. Const., art.
IV, § 9.) And fourth, the Legislature is prohibited from
amending an initiative statute unless the initiative itself
permits amendment. (Id., art. II, § 10, subd. (c).) The
determination whether the statutes at issue here impose a state
mandate — and thus require reimbursement — is a question of
law we review independently. (See Department of Finance v.
Commission on State Mandates (2016) 1 Cal.5th 749, 762;
County of San Diego v. State of California (1997) 15 Cal. 4th 68,
109.)
                                  A.
       We begin with the requirement that the state reimburse
local governments for costs incurred when the state enlists their
assistance in implementing a state program. (See Cal. Const.,
art. XIII B, § 6.) The voters added this requirement to the state
Constitution soon after enacting Proposition 13 (Cal. Const., art.
XIII A), a measure that “severely restricted the taxing powers of
local governments.” (County of Fresno v. State (1991) 53 Cal. 3d
11
    COUNTY OF SAN DIEGO v. COMMISSION ON STATE MANDATES
                  Opinion of the Court by Cuéllar, J.


482, 487.) The purpose of article XIII B, section 63 was to
prevent the state from unfairly shifting the costs of government
onto local entities that were ill-equipped to shoulder the task.
(County of Fresno, at p. 487.) As a result, the state now, with
certain exceptions, must “ ‘pay for any new governmental
programs, or for higher levels of service under existing
programs, that it imposes upon local governmental agencies.’ ”
(County of San Diego v. State of California, supra, 15 Cal.4th at
p. 81.)
      Government       Code     section   17556      outlines   six
circumstances where duties imposed by statute on local
governments are not deemed “costs mandated by the state.”
Among these is the circumstance where “[t]he statute . . .
imposes duties that are necessary to implement, or are expressly
included in, a ballot measure approved by the voters in a
statewide or local election.” (§ 17556, subd. (f).) In other words,
the state must reimburse local governments for mandates
imposed by the Legislature, but not for mandates imposed by
the voters themselves through an initiative. (See California
School Boards Assn. v. State of California (2009) 171
Cal. App. 4th 1183, 1207.) Where the Legislature cannot use the
ordinary legislative process to amend or alter duties imposed by
the voters (see Cal. Const., art. II, § 10, subd. (c)), it can no
longer be reasonably characterized as the source of those duties.


3
      Article XIII B, section 6, subdivision (a) of the California
Constitution provides in relevant part that “[w]henever the
Legislature or any state agency mandates a new program or
higher level of service on any local government, the State shall
provide a subvention of funds to reimburse that local
government for the costs of the program or increased level of
service . . . .”


                                  12
   COUNTY OF SAN DIEGO v. COMMISSION ON STATE MANDATES
                   Opinion of the Court by Cuéllar, J.


         The question left unresolved by these provisions is what,
precisely, qualifies as a mandate imposed by the voters.
Government Code section 17556, subdivision (f) exempts from
reimbursement only those “duties that are necessary to
implement, or are expressly included in, a ballot measure
approved by the voters.” The boundaries of this subdivision
depend, then, on the definition of a “ballot measure” in section
17556. Our reading of the provision’s text, the overall statutory
structure, and related constitutional provisions persuades us
that not every single word printed in the body of an initiative
falls within the scope of the statutory terms “expressly included
in . . . a ballot measure.” (§ 17556, subd. (f); see People v. Chavez
(2018) 4 Cal.5th 771, 779.) Discerning the extent of the state’s
obligation to reimburse local governments for existing state
mandates in the wake of a voter-approved initiative that
includes the text of a previously enacted law –– and the
Legislature’s power to amend any of its provisions — takes a
more nuanced analysis.
      Many voter initiatives (such as Proposition 83) amend
existing statutory sections. Among these are statutory sections
that have already been determined to impose reimbursable
duties on local governments. When an existing statutory section
is amended — even in the tiniest part — the state Constitution
requires the entire section to be reenacted as amended. (Cal.
Const., art. IV, § 9; see Yoshisato v. Superior Court (1992) 2
Cal. 4th 978, 990 (Yoshisato) [“The effect of this section is that
voters considering an initiative . . . that seeks to make discrete
amendments to selected provisions of an existing statute, are
forced to reenact the entire statute as amended in order to
accomplish the desired amendments”].) The rationale for
compelling reenactment of an entire statutory section when only


                                   13
   COUNTY OF SAN DIEGO v. COMMISSION ON STATE MANDATES
                   Opinion of the Court by Cuéllar, J.


a part is being amended is to avoid “ ‘the enactment of statutes
in terms so blind that legislators themselves were sometimes
deceived in regard to their effect’ ” and the risk that “ ‘the public,
from the difficulty of making the necessary examination and
comparison, failed to become appr[]ised of the changes made in
the laws.’ ” (Hellman v. Shoulters (1896) 114 Cal. 136, 152.)
Consequently, a substantial part of almost any statutory
initiative will include a restatement of existing provisions with
only minor, nonsubstantive changes — or no changes at all.
       Proposition 83 is an example. It reenacted verbatim
subdivision (i) of Welfare and Institutions Code section 6601,
which the Commission’s 1998 ruling had identified as the source
of local government duties 1, 2, and 3. The initiative made
changes to individual subdivisions of Welfare and Institutions
Code sections 6605 and 6608, which the Commission’s 1998
ruling had identified as the source for local government duties 6
and part of 7. But the minor changes to the procedures
governing the filing of a petition for conditional release had no
effect on those mandated duties. The ballot measure made only
one minor, nonsubstantive change to section 6608, subdivision
(a) but otherwise restated the statute verbatim. The voters also
reenacted verbatim former subdivisions (c) and (d) of section
6605 and, while amending former subdivision (b), made no
changes to the mandated duties. Whatever else Proposition 83
accomplished, it effectively left undisturbed these test claim
statutes and the various mandates imposed therein.
      The Commission nonetheless found the mere existence of
Proposition 83 sufficient to transfer fiscal responsibility for the
costs of these duties from the state to county governments. In
the Commission’s view, “the extent and degree of substantive
amendments” made by a ballot measure are “immaterial” to the

                                   14
   COUNTY OF SAN DIEGO v. COMMISSION ON STATE MANDATES
                  Opinion of the Court by Cuéllar, J.


source of the mandate. (Cal. Com. on State Mandates,
Statement of Decision No. 12-MR-01 (Dec. 6, 2013), supra, at p.
39.) The Commission believed “it is irrelevant to the analysis
. . . whether Proposition 83 made any substantive changes at all
to the SVP code sections.” (Ibid., italics added.) What mattered
instead, from its perspective, is that “Proposition 83 amended
and reenacted wholesale most of the code sections that gave rise
to the mandated activities found in the [1998] test claim.” (Ibid.)
Relying simply on the fact that certain SVPA provisions were
restated in Proposition 83, the Commission concluded that local
government duties 1, 2, 3, and 6 (as well as part of 7) were
“expressly included in” a ballot measure within the meaning of
Government Code section 17556, subdivision (f).
      We conclude that the Commission’s approach is at odds
with the constitutional requirement that the state reimburse
local governments for the costs of complying with state
mandates. (Cf. Yoshisato, supra, 2 Cal.4th at p. 989 [rejecting
an interpretation that “assigns undue import to the technical
procedures for amending statutes”].) If the term “ballot
measure” in Government Code section 17556 were defined as
automatically     including   every    provision    subject    to
constitutionally compelled restatement in an initiative, it would
sweep in vast swaths of the California Code. Neither the
Commission nor the other State respondents point to anything
indicating that the Legislature intended to terminate
reimbursement for existing state mandates simply because the
provisions creating the mandate happened to be restated
without change in an initiative statute.
      According pivotal significance to a mere technical
restatement also would prove difficult to reconcile with
Government Code section 9605. What this statute provides is

                                  15
   COUNTY OF SAN DIEGO v. COMMISSION ON STATE MANDATES
                   Opinion of the Court by Cuéllar, J.


that “[w]here a section or part of a statute is amended, it is not
to be considered as having been repealed and reenacted in the
amended form. The portions which are not altered are to be
considered as having been the law from the time when they were
enacted; the new provisions are to be considered as having been
enacted at the time of the amendment . . . .” (Gov. Code, § 9605;
see People v. Cooper (2002) 27 Cal. 4th 38, 44, fn. 4 [where voter-
approved amendments “did not substantively change the credits
provision” in existing law, “there were no reenactments”].) As
we have long held, “ ‘[t]he portions of the amended section which
are copied without change are not to be considered as having
been repealed and again re-enacted, but to have been the law all
along.’ ” (Vallejo etc. R. R. Co. v. Reed Orchard Co. (1918) 177
Cal. 249, 255.) Statutory provisions that are not actually
reenacted and are instead considered to “ ‘have been the law all
along’ ” (ibid.) cannot fairly be said to be part of a ballot measure
within the meaning of Government Code section 17556,
subdivision (f).
      Nor does the Commission persuasively reconcile a
sweeping transfer of financial responsibility whenever a ballot
measure happens to restate a provision containing a state
mandate with the voters’ intended purpose in California
Constitution, article IV, section 9. The purpose of the ban on
unfunded mandates was to protect the strapped budgets of local
governments in the wake of Proposition 13. (See Ballot Pamp.,
Gen. Elec. (Nov. 6, 1979) argument in favor of Prop. 4, p. 18
[“this measure WILL NOT allow the state government to force
programs on local governments without the state paying for
them”]; cf. California School Boards Assn. v. State of California,
supra, 171 Cal.App.4th at p. 1215 [language of former section
17556, subdivision (f) “must be limited” because it “so clearly


                                   16
   COUNTY OF SAN DIEGO v. COMMISSION ON STATE MANDATES
                  Opinion of the Court by Cuéllar, J.


contravenes the intent of the voters in passing Proposition 4”].)
We have no basis to presume such stark fiscal effects would arise
from these provisions’ compelled restatement, when those
provisions are conceded to be bystanders relative to the changes
wrought by a voter initiative. (See County of Sacramento v.
Pfund (1913) 165 Cal. 84, 88 [“to construe a statute amended in
certain particulars as having been wholly re-enacted as of the
date of the amendment, is to do violence to the code and all
canons of construction”].)
      By treating those untouched statutory bystanders no
differently from materially changed or newly added provisions,
the Commission’s approach leads to results “that no one would
consider reasonable.” (MacKinnon v. Truck Ins. Exchange
(2003) 31 Cal. 4th 635, 650; see People v. Clark (1990) 50 Cal. 3d
583, 605.) The Commission’s view implies that merely restating
a state-mandated duty in a ballot measure to renumber the
section, correct punctuation or grammar errors, or substitute
gender-neutral language (see, e.g., Yoshisato, supra, 2 Cal.4th
at pp. 983, 985) automatically relieves the state of its obligation
to reimburse local governments for performing their assigned
role. Ironically, such wholesale reallocation of financial burdens
would occur under the Commission’s theory even if nothing in
the initiative changed any activities the local governments were
required to perform. Conversely, if the local government duties
listed here happened to appear in a completely separate statute
not subject to technical reenactment rather than appearing in
the section Proposition 83 amended in other respects, they
would have remained state mandates. The mere happenstance
that the mandated duties were contained in test claim statutes
that were amended in other respects not clearly germane to any
of the duties — and thus had to be reenacted in full under the


                                  17
   COUNTY OF SAN DIEGO v. COMMISSION ON STATE MANDATES
                  Opinion of the Court by Cuéllar, J.


state Constitution — should not in itself diminish their
character as state mandates.
      So it is telling that the State respondents conspicuously
avoid embracing the full scope of the Commission’s reasoning.
What they argue instead is that the compelled reenactment of
the test claim statutes transformed the state mandate into a
voter-imposed mandate because the voters simultaneously
limited the Legislature’s ability to revise or repeal the test claim
statutes. They point to Proposition 83’s amendment clause,
which provides in relevant part: “The provisions of this act shall
not be amended by the Legislature except by a statute passed in
each house by rollcall vote entered in the journal, two-thirds of
the membership of each house concurring, or by a statute that
becomes effective only when approved by the voters. However,
the Legislature may amend the provisions of this act to expand
the scope of their application or to increase the punishments or
penalties provided herein by a statute passed by a majority of
each house thereof.” (Voter Information Guide, Gen. Elec. (Nov.
7, 2006) text of Prop. 83, § 33, p. 138 (Voter Guide).) In their
view, these provisions no longer qualify as legislatively imposed
mandates because the Legislature now lacks the power to
amend or repeal these test claim statutes using the ordinary
legislative process.
      We disagree. The strict limitation on amending initiatives
generally — and the relevance of the somewhat liberalized
constraints imposed by Proposition 83’s amendment clause —
derive from the state constitution. Article II, section 10,
subdivision (c) of the California Constitution provides that an
initiative statute may be amended or repealed only by another
voter initiative, “unless the initiative statute permits
amendment or repeal without the electors’ approval.” The

                                  18
   COUNTY OF SAN DIEGO v. COMMISSION ON STATE MANDATES
                  Opinion of the Court by Cuéllar, J.


evident purpose of limiting the Legislature’s power to amend an
initiative statute “ ‘is to “protect the people’s initiative powers
by precluding the Legislature from undoing what the people
have done, without the electorate’s consent.” ’ ” (Shaw v. People
ex rel. Chiang (2009) 175 Cal. App. 4th 577, 597 (Shaw).) But we
have never had occasion to consider precisely “what the people
have done” and what qualifies as “undoing” (ibid.) when the
subject is a statutory provision whose reenactment was
constitutionally compelled under article IV, section 9 of the
Constitution.
       The State respondents’ argument depends on one crucial
assumption: that because of article II, section 10, subdivision
(c) of the state Constitution, none of the technically restated
provisions may be amended, except as provided in the
initiative’s amendment clause. Yet the parties and amicus
curiae California State Association of Counties and League of
California Cities have identified at least nine legislative
amendments to statutes technically restated in Proposition 83
that — under the view espoused by State respondents — would
be in violation of the initiative’s amendment clause. (See Voter
Guide, supra, text of Prop. 83, § 33.) These amendments
contained provisions that neither expanded the scope of the
initiative, increased the punishment, nor garnered a two-thirds
vote of each house. (Stats. 2011, ch. 15, § 443 [amending Pen.
Code, § 667.5, subd. (a), which was technically restated in § 9 of
Prop. 83]; Stats. 2011, ch. 15, § 468 [amending Pen. Code,
§ 3000, subd. (b), which was technically restated in § 17 of Prop.
83]; Stats. 2011, ch. 15, § 472 [amending Pen. Code, § 3001,
subd. (a), which was technically restated in § 19 of Prop. 83];
Stats. 2011, ch. 15, § 473 [amending Pen. Code, § 3003, subd.
(a), which was technically restated in § 20 of Prop. 83]; Stats.


                                  19
   COUNTY OF SAN DIEGO v. COMMISSION ON STATE MANDATES
                  Opinion of the Court by Cuéllar, J.


2011-2012, 1st Ex. Sess. 2011, ch. 12, § 10 [amending Pen. Code,
§ 667.5, subd. (b), which was technically restated in § 9 of Prop.
83]; Stats. 2012, ch. 24, § 139 [amending Welf. & Inst. Code, §
6601, which was technically restated in § 26 of Prop. 83]; Stats.
2012, ch. 24, § 143 [amending Welf. & Inst. Code, § 6604, which
was technically restated in § 27 of Prop. 83]; Stats. 2012, ch. 24,
§ 144 [amending Welf. & Inst. Code, § 6605, which was
technically restated in § 29 of Prop. 83]; Stats. 2012, ch. 24,
§ 146 [amending Welf. & Inst. Code, § 6608, which was
technically restated in § 30 of Prop. 83].) If the State
respondents are correct that any amendment to a provision that
happens to have been technically restated in a ballot measure
must follow the amendment process provided in the initiative,
then all of these amendments would be invalid.
      The State respondents take a narrow view of the
Legislature’s power to amend a statutory provision when its
reenactment in a ballot measure was compelled by the state
Constitution.    But they concede only “limited authority”
supports this view. Indeed, the lone case cited by the State
respondents is Shaw, but that case analyzed a legislative
amendment aimed at the heart of a voter initiative, not a
bystander provision that had been only technically restated. At
issue in Shaw was Proposition 116, a 1990 voter initiative that
in relevant part amended Revenue and Taxation Code section
7102, subdivision (a)(1) to direct that a portion of sales and use
taxes related to motor vehicle fuel (hereafter spillover gas tax
revenue) be transferred to the Public Transportation Account
(PTA), which was newly designated as “ ‘a trust fund’ ” within
the State Transportation Fund. (Shaw, supra, 175 Cal.App.4th
at pp. 588-589.). The trust fund was to be used “ ‘only for
transportation planning and mass transportation purposes.’ ”


                                  20
   COUNTY OF SAN DIEGO v. COMMISSION ON STATE MANDATES
                  Opinion of the Court by Cuéllar, J.


(Id. at p. 589.) Proposition 116 also added section 7102,
subdivision (d), which allowed the Legislature to amend section
7102 by means of a statute passed with a two-thirds vote of both
houses, but only “ ‘if the statute is consistent with, and furthers
the purposes of, this section.’ ”            (Shaw, at p. 590.)
Notwithstanding these provisions, the Legislature in 2006 and
2007 further amended section 7102, subdivision (a)(1) to qualify
the required transfer of spillover gas tax revenue with the words
“ ‘except as modified as follows’ ” (Shaw, at p. 601) and added
other provisions that “[e]ssentially . . . appropriated money that
was otherwise directed to the PTA to various other government
sources and obligations.” (Shaw, at p. 592; see id. at p. 602.)
The new subdivisions added by the Legislature went so far as to
order these diversions from the PTA “notwithstanding any other
provision of this paragraph or any other provision of law.”
(§ 7102, subd. (a)(1)(G) & (H).)
      As the Court of Appeal readily observed, the Legislature’s
2007 amendment was suspect for a specific reason: it sought to
undo the very protections the voters had enacted in Proposition
116. (Shaw, supra, 175 Cal.App.4th at pp. 597-598.) Unlike
Proposition 83, Proposition 116 had not merely restated a key
provision without change. Rather, Proposition 116 had added
language to Revenue and Taxation Code section 7102,
subdivision (a)(1) designating the PTA as “ ‘a trust fund,’ ” and
elsewhere stated that the funds were available “ ‘only for
transportation, planning and mass transportation purposes.’ ”
(Shaw, at p. 589.) So when the Legislature –– a decade and
seven years later –– sought to undermine the voter-created trust
fund by adding new provisions to divert those funds from uses
the voters had previously designated, it was not amending a
provision that had merely been technically restated by the


                                  21
   COUNTY OF SAN DIEGO v. COMMISSION ON STATE MANDATES
                  Opinion of the Court by Cuéllar, J.


voters. (Shaw, at p. 597; see id. at p. 601 [“The voters’ intent to
preserve spillover gas tax funding of the PTA would be
frustrated if the Legislature could amend section 7102,
subdivision (a)(1) to modify the amount of spillover gas tax
revenue making it to the PTA.”].) Instead, the 2007 amendment
sought to alter the voters’ careful handiwork, both the text and
its intended purpose, and therefore was required to comply with
the limitations in the initiative’s amendment clause. (Id. at pp.
597-598.) To grant the Legislature free rein to tinker with
spillover gas tax revenue and thereby undermine the PTA’s
integrity would have defeated a core purpose of Proposition 116
— “to convert the PTA to a trust fund dedicated to supporting
transportation planning and mass transportation projects, and
to preserve the funding of the PTA for such projects with
spillover gas tax revenue according to the formula specified in
section 7102, subdivision (a)(1).” (Shaw, at p. 601.)
      By contrast, nothing in Proposition 83 focused on duties
local governments were already performing under the SVPA.
No provision amended those duties in any substantive way. Nor
did any aspect of the initiative’s structure or other indicia of its
purpose suggest that the listed duties merited special protection
from alteration by the Legislature. According to the Voter
Guide, the intended purpose of Proposition 83 was to increase
penalties for violent and habitual sex offenders; prohibit
registered sex offenders from residing within 2,000 feet of a
school or park; require lifetime electronic monitoring of felony
registered sex offenders; expand the definition of an SVP; and
change the then-existing two-year commitment term for SVPs
to an indeterminate commitment. (Voter Guide, supra, Official
Title and Summary of Prop. 83,, p. 42.) Indeed, no indication
appears in the text of the initiative, nor in the ballot pamphlet,


                                  22
   COUNTY OF SAN DIEGO v. COMMISSION ON STATE MANDATES
                  Opinion of the Court by Cuéllar, J.


to suggest voters would have reasonably understood they were
restricting the Legislature from amending or modifying any of
the duties set forth in the test claim statutes. Nor is an
overbroad construction of article II, section 10 of the California
Constitution necessary to safeguard the people’s right of
initiative. (See Bartosh v. Board of Osteopathic Examiners
(1947) 82 Cal. App. 2d 486, 491-496.) To the contrary: Imposing
such a limitation as a matter of course on provisions that are
merely technically restated would unduly burden the people’s
willingness to amend existing laws by initiative.
       A more prudent conclusion is to assign somewhat more
limited scope to the state constitutional prohibition on
legislative amendment of an initiative statute. When technical
reenactments are required under article IV, section 9 of the
Constitution — yet involve no substantive change in a given
statutory provision — the Legislature in most cases retains the
power to amend the restated provision through the ordinary
legislative process. This conclusion applies unless the provision
is integral to accomplishing the electorate’s goals in enacting the
initiative or other indicia support the conclusion that voters
reasonably intended to limit the Legislature’s ability to amend
that part of the statute. This interpretation of article II of the
Constitution is consistent with the people’s precious right to
exercise the initiative power. (See Legislature v. Eu (1991) 54
Cal. 3d 492, 501.) It also comports with the Legislature’s ability
to change statutory provisions outside the scope of the existing
provisions voters plausibly had a purpose to supplant through
an initiative. (See Methodist Hosp. of Sacramento v. Saylor
(1971) 5 Cal. 3d 685, 691.) We therefore hold that where a
statutory provision was only technically reenacted as part of
other changes made by a voter initiative and the Legislature has


                                  23
    COUNTY OF SAN DIEGO v. COMMISSION ON STATE MANDATES
                  Opinion of the Court by Cuéllar, J.


retained the power to amend the provision through the ordinary
legislative process, the provision cannot fairly be considered
“expressly included in . . . a ballot measure” within the meaning
of Government Code section 17556, subdivision (f).4
       With that in mind, we turn to the statutory provisions
identified by the Commission as the source for local government
duties 1, 2, 3, 6, and part of 7 — i.e., Welfare and Institutions
Code sections 6601, subdivision (i), 6605, former subdivisions
(b)-(d), and 6608, subdivisions (a) and (b) and former
subdivisions (c) and (d). The State respondents do not dispute
that each of these provisions was technically restated in
Proposition 83 under constitutional compulsion. They offer no
reason — putting aside for the moment the expanded SVP
definition — why these restated provisions should be deemed
integral to accomplishing the initiative’s goals. Nor have they
identified any basis for believing that it was within the scope of
the voters’ intended purpose in enacting the initiative to limit
the Legislature’s capacity to alter or amend these provisions.
The Commission therefore erred in concluding that those
provisions were expressly included in a ballot measure approved
by the voters merely because they were restated in the
initiative’s text.
                                  B.
     Similar flaws afflict the Commission’s analysis of local
government duties 5, 7, and part of 8, which derive from Welfare
and Institutions Code sections 6602, 6603, 6604, and 6605,
former subdivision (d).     The Commission erred when it

4
      We disapprove Shaw v. People ex rel. Chiang, supra, 175
Cal. App. 4th 577, to the extent it is inconsistent with this
opinion.


                                  24
  COUNTY OF SAN DIEGO v. COMMISSION ON STATE MANDATES
                  Opinion of the Court by Cuéllar, J.


concluded that these activities were expressly included in the
ballot measure simply because Proposition 83 had technically
restated the applicable provisions of sections 6604 and 6605.
For the reasons stated below, the Commission also erred in
concluding that sections 6602 and 6603 were “necessary to
implement” Proposition 83.
       The Commission’s conclusion was based on the theory that
Welfare and Institutions Code sections 6602 and 6603 were
indispensable to the implementation of other provisions that
— according to the Commission –– were “expressly included” in
Proposition 83. But we have determined that those provisions
were not part of the “ballot measure” for purposes of
Government Code section 17556, subdivision (f). And while
Proposition 83 technically reenacted a provision of existing law
stating that “[t]he rights, requirements, and procedures set
forth in Section 6603 shall apply to all commitment proceedings”
(Welf. & Inst. Code, § 6604.1, subd. (b)), this did not make
Welfare and Institutions Code section 6603 “necessary to
implement” the ballot measure, either. The question here is not
whether the protections in that section — i.e., trial by jury,
appointed counsel, assistance of experts — are required by due
process. The critical question is instead whether the SVP civil
commitment program, which triggers those procedures, is
mandated by the state or by the voters.
      We considered an analogous situation in San Diego
Unified School Dist. v. Commission on State Mandates (2004) 33
Cal. 4th 859 (San Diego Unified). There, we considered whether
the costs associated with mandatory expulsion hearings for
students found to be in possession of firearms at school (see Ed.
Code, § 48915, former subd. (b); Stats. 1993, ch. 1256, § 2,
pp. 7286-7287) were a reimbursable state mandate. The

                                  25
   COUNTY OF SAN DIEGO v. COMMISSION ON STATE MANDATES
                  Opinion of the Court by Cuéllar, J.


Commission argued that they were not, pointing out that most
or all of the costs associated with an expulsion hearing were
required by the federal due process clause. (San Diego Unified,
supra, 33 Cal.4th at pp. 879-880; see Gov. Code, § 17556, subd.
(c).) We disagreed. Federal law, at the time, did not mandate
expulsion for possessing a firearm at school. (San Diego Unified,
at p. 881.) While federal due process did afford certain
protections whenever an expulsion hearing was held, it did not
require “that any such expulsion recommendation be made in
the first place.” (Ibid.) Because it was state law — and not due
process — that required school districts to undertake an
expulsion hearing in the first place, we held that the mandatory
expulsion hearing costs were triggered by a state mandate and
were fully reimbursable. (Id. at pp. 881-882.) Similarly, here,
federal law does not require any inmate be civilly committed as
an SVP. That mandate comes from state law.
      Here again, the State respondents avoid defending the
Commission’s reasoning. Instead, they rely on the expanded
definition of a “ ‘[s]exually violent predator’ ” in Proposition 83.
(Voter Guide, supra, text of Prop. 83, § 24, p. 135.) As they point
out, the voters broadened the definition of an SVP within the
meaning of Welfare and Institutions Code section 6600 in two
ways. First, they reduced the required number of victims, so
that an offender need only have been “convicted of a sexually
violent offense against one or more victims,” instead of two or
more victims. (Ibid.; see Welf. & Inst. Code, § 6600, subd. (a)(1).)
Second, the voters eliminated a provision that had capped at one
the number of juvenile adjudications that could be considered a
prior qualifying conviction. (Voter Guide, supra, text of Prop.
83, § 24, p. 136; Welf. & Inst. Code, § 6600, subd. (g).) The State
respondents contend that the specified local government duties


                                  26
   COUNTY OF SAN DIEGO v. COMMISSION ON STATE MANDATES
                  Opinion of the Court by Cuéllar, J.


became necessary to implement the ballot measure, in that the
Counties had been under no obligation to perform any duties for
this class of offenders until the voters by initiative expanded the
definition of an SVP.
      The Court of Appeal chose to dispose of this argument in
a single sentence: “The Commission’s 1998 decision . . .
concluded that Welfare and Institutions Code section 6600 was
not a basis for any of the duties for which the Counties sought
reimbursement.” (County of San Diego, supra, 7 Cal.App.5th at
p. 36.) The statement is true, but only to a limited extent. The
1998 decision, which purported to address Welfare and
Institutions Code sections 6250 and 6600 through 6608, did
state that “[t]he Commission denied the remaining provisions of
the test claim legislation because they do not impose
reimbursable state mandated activities upon local agencies.”
(Cal. Com. on State Mandates, Statement of Decision No. CSM-
4509, supra, at p. 12.)
      Yet it would be misleading to suggest that Welfare and
Institutions Code section 6600 was thereby rendered irrelevant
to the duties set forth in the test claim statutes. None of the
specified local government duties is triggered until an inmate is
identified as someone who may be an SVP. (See §§ 6601, 6603,
6604, 6605, 6608.) Although the SVP definition does not itself
impose any particular duties on local governments, it is
necessarily incorporated into each of the listed activities.
Indeed, whether a county has a duty to act (and, if so, what it
must do) depends on the SVP definition. (See Voter Guide,
supra, analysis of Prop. 83 by Legis. Analyst, p. 44 [“This
measure generally makes more sex offenders eligible for an SVP
commitment”]; cf. San Diego Unified, supra, 33 Cal.4th at p. 884
[acknowledging that changes in federal law concerning

                                  27
    COUNTY OF SAN DIEGO v. COMMISSION ON STATE MANDATES
                  Opinion of the Court by Cuéllar, J.


mandatory expulsion for firearm possession “may lead to a
different conclusion” as to whether expulsion hearings remain a
state mandate in future years]; Cal. Com. on State Mandates,
Statement of Decision No. 01-TC-18 (May 20, 2011), p. 39
          [as    of
November 15, 2018] [concluding that changes in federal law
concerning mandatory expulsion for firearm possession made
the associated hearing costs a federal mandate].) When more
people qualify as potential SVPs, a county must review more
records. It must file more commitment petitions, and conduct
more trials.5 One can imagine that if the roles were reversed —
i.e., if the Legislature expanded the scope of a voter-created SVP
program — the Counties would be claiming that the burdens
imposed by the expanded legislative definition constituted a
state mandate.
       Unfortunately, the Commission never considered whether
the expanded SVP definition in Proposition 83 transformed the
test claim statutes as a whole into a voter-imposed mandate or,
alternatively, did so to the extent the expanded definition
incrementally imposed new, additional duties on the Counties.
Its ruling granting the State respondents’ request for mandate
redetermination instead rested entirely on grounds that we now
disapprove. Moreover, the parties admit — and the Court of

5
       The ballot pamphlet said as much: “This measure would
also affect state and local costs associated with court and jail
operations. For example, the additional SVP commitment
petitions resulting from this measure would increase court costs
for hearing these civil cases. Also, county jail operating costs
would increase to the extent that offenders who have court
decisions pending on their SVP cases were held in county jail
facilities.” (Voter Guide, supra, analysis of Prop. 83 by Legis.
Analyst, p. 45.)


                                  28
   COUNTY OF SAN DIEGO v. COMMISSION ON STATE MANDATES
                  Opinion of the Court by Cuéllar, J.


Appeal found — that the current record is insufficient to
establish how, if at all, the expanded SVP definition in
Proposition 83 affected the number of referrals to local
governments. (See County of San Diego, supra, 7 Cal.App.5th
at p. 36, fn. 14; cf. San Diego Unified, supra, 33 Cal.4th at p. 889
[additional state statutory protections that were “incidental” to
federal due process requirements, “producing at most de
minimis added cost, should be viewed as part and parcel of the
underlying federal mandate, and hence nonreimbursable under
Government Code section 17556, subdivision (c)”].) Under the
circumstances, we find it prudent to remand the matter to the
Commission to enable it to address these arguments in the first
instance. (See Lucia Mar Unified School Dist. v. Honig, supra,
44 Cal.3d at p. 837; California School Boards Assn. v. State of
California, supra, 171 Cal.App.4th at p. 1217.)
                                 III.
      Constitutional requirements governing matters such as
voter initiatives and the Legislature’s financial responsibility to
local governments must be read in context. When a ballot
initiative is used to amend any part of an existing statutory
section, the California Constitution requires that the initiative
include the text of the entire statutory section to enable voters
to understand the context of the proposed change. (Cal. Const.,
art. IV, § 9.) But this requirement is a modest means of
informing voters about the proposed change by ensuring there
is a straightforward before-and-after comparison of the
statutory text. Neither by its terms nor by implication does it
prevent a future Legislature from making appropriate
amendments to the provisions that are merely technically
restated in a ballot measure. (See Cal. Const., art. II, § 10, subd.
(c).) Likewise, mere technical restatements do not necessarily

                                  29
    COUNTY OF SAN DIEGO v. COMMISSION ON STATE MANDATES
                  Opinion of the Court by Cuéllar, J.


transform existing state mandates into                  voter-imposed
mandates. (See Gov. Code, § 17556, subd. (f).)
      Because the Commission erred in concluding otherwise,
we affirm the judgment of the Court of Appeal insofar as it
reversed the judgment of the trial court. We remand the matter
to the Court of Appeal, so it can direct the trial court to modify
its judgment as follows: the trial court shall issue a writ of
mandate directing the Commission to set aside the decisions
challenged in this action and to reconsider the test claim in a
manner consistent with this opinion.
                                       CUÉLLAR, J.


We Concur:
CANTIL-SAKAUYE, C. J.
CHIN, J.
CORRIGAN, J.
LIU, J.
KRUGER, J.
MEEHAN, J.*




*
  Associate Justice of the Court of Appeal, Fifth Appellate
District, assigned by the Chief Justice pursuant to article VI,
section 6 of the California Constitution.


                                  30
See next page for addresses and telephone numbers for counsel who argued in Supreme Court.

Name of Opinion County of San Diego v. Commission on State Mandates
__________________________________________________________________________________

Unpublished Opinion
Original Appeal
Original Proceeding
Review Granted XXX 7 Cal.App.5th 12
Rehearing Granted

__________________________________________________________________________________

Opinion No. S239907
Date Filed: November 19, 2018
__________________________________________________________________________________

Court: Superior
County: San Diego
Judge: Richard E. L. Strauss

__________________________________________________________________________________

Counsel:

Thomas E. Montgomery, County Counsel (San Diego), Timothy M. Barry, Chief Deputy County Counsel;
Mary C. Wickham, County Counsel (Los Angeles), Sangkee Peter Lee, Deputy County Counsel; Leon J.
Page, County Counsel (Orange), Suzanne E. Shoai, Deputy County Counsel; Robyn Truitt Drivon, County
Counsel (Sacramento), Krista Castlebary Whitman, Assistant County Counsel; and Jean-Rene Claude
Basle, County Counsel (San Bernardino), for Plaintiffs and Appellants.

Laura Arnold for California Public Defenders Association and Law Offices of the Public Defender for the
County of Riverside as Amici Curiae on behalf of Plaintiffs and Appellants.

Jennifer N. Henning for California State Association of Counties and League of California Cities as Amici
Curiae on behalf of Plaintiffs and Appellants.

Kamala D. Harris and Xavier Becerra, Attorneys General, Edward C. DuMont, State Solicitor General,
Janill L. Richards, Principal Deputy State Solicitor General, Douglas J. Woods and Thomas S. Patterson,
Assistant Attorneys General, Kathleen Boergers and Michael J. Mongan, Deputy State Solicitors General,
Mark R. Beckington and Kim L. Nguyen , Deputy Attorneys General, for Defendants and Respondents
Department of Finance, State Controller and State of California.

Camille Shelton and Matthew B. Jones for Defendant and Respondent Commission on State Mandates.
Counsel who argued in Supreme Court (not intended for publication with opinion):

Timothy M. Barry
Chief Deputy County Counsel
1600 Pacific Highway, Room 355
San Diego, CA 92101-2469
(619) 531-6259

Michael J. Mongan
Deputy State Solicitor General
455 Golden Gate Avenue, Suite 11000
San Francisco, CA 94102-7004
(415) 510-3920